Citation Nr: 0120331	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-25 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $16,266.33.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from August 1969 to July 1970.  
In August 1999, the St. Petersburg, Florida, Regional Office 
(RO) proposed to retroactively reduce and terminate the 
veteran's Department of Veterans Affairs (VA) improved 
pension benefits based upon his spouse's previously 
unreported earned income for the years 1996 through 1998.  In 
October 1999, the RO implemented the proposed reduction and 
termination.  The veteran was subsequently informed of an 
overpayment of VA improved pension benefits in the amount of 
$16,266.33.  In December 1999, the veteran requested a waiver 
of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $ 16,266.33 upon its finding of bad 
faith.  The veteran has been represented throughout this 
appeal by the Paralyzed Veterans of America, Inc.  


REMAND

The veteran asserts that recovery of the alleged overpayment 
of VA improved pension benefits in the amount of $ 16,266.33 
should be waived as such action would be against the standard 
of equity and good conscience.  In his June 2001 Informal 
Brief, the national accredited representative indicated that 
the RO failed to properly document how the alleged 
overpayment of VA improved pension benefits in the amount of 
$16,266.33 was created and the Committee did not establish 
that the veteran acted in bad faith toward the VA so as to 
preclude waiver of recovery of the overpayment.  The national 
accredited representative noted that the veteran's Income 
Verification Match (IVM) folder was not associated with the 
claims file.  He requested that the IVM folder and all other 
relevant documents be requested for incorporation or 
association with the claim file.  

In reviewing the claims file, the Board finds that a due and 
payable audit for the years 1996, 1997, and 1998 would be 
helpful in resolving the issues raised by the instant appeal.  
The veteran should also be requested to submit a current 
financial status report.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's request for waiver of recovery of the overpayment 
of VA improved pension benefits in the amount of $ 16,266.33 
has not been considered under the amended statutes.  
Therefore, the claim must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should prepare a complete paid 
and due audit for the entire period of 
the alleged overpayment.  The veteran and 
his representative should be provided 
with a copy of the audit and a full 
explanation of the calculations relied 
upon to determine the amount and period 
of the overpayment.  

2.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  

3.  The Committee must then review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is 

completed.  In particular, the Committee 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107) are fully 
met.  

4.  The Committee should then 
readjudicate the veteran's request for 
waiver of recovery of an overpayment of 
VA improved pension benefits in the 
amount of $16,266.33.  

5.  If the claim is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.  
Thereafter, if otherwise in order, the RO 
should forward the veteran's IVM folder, 
if existent, to the Board along with the 
claims file in accordance with the 
guidelines set forth by the General 
Counsel of the VA's advisory opinion 
dated November 14, 1995 for the 
safeguarding of IVM folders.  
VAOPGCADV 29-95.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to allow for additional development of the 
record and due process of law.  No inference should be drawn 
from it regarding the final disposition of the veteran's 
claim.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  




		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

